PD-1270-11
                              Clyde Henry Crump #1643987
                                    Eastham Unit
                                 2665 Prison Road 1.
                                Lovelady, Texas 75851
                                                                      IO /CLYDE HENRY CRUMP,                       §      IN THE COURT OF CRIMINAL
TDCJ No. 1613987                         §
           WJVANTi PRO-SE                §                  APPEALS
                                         §

                                         §              AUSIIN, TEXAS



                     REQUEST FOR OUT OF TIPE STAY OF MANDATE
        TO FILE A WRIT OF CERTIORARI IN THt UNIIEU STAIES SUPREME COURT
                                      AND/OR
                      A MUIIUN FOR KEHtARlNG IN THIS COURT




                                No.
                        PETITION FOR DISCRETIONARY REVIEW




                   APPEALED TO THE FOURTEENTH COURT OF APPEALS
                               No. 14-10-00437-CR




                         179™ JUDICIAL DISTRICT COURT
                            HARRIS COUNTY, TX 1119150
                                    No.
                            PETITION FOR DISCRETIONARY REVIEW


CLYDE HENRY CRUMP,                            §       IN THE COURT OF CRIMINAL
TDCJ No- 1643987                              §
           MOVANT,      PRO-SE                §               APPEALS

                                              §             AUSTIN, TEXAS


                         REQUEST FOR ODT OF TIME STAY OF MANDATE
              TO FILE A WRIT OF CERTIORARI IN THE UNITED STATES SUPREME COURT
                                           AND/OR
                          A MOTION FOR REHEARING IN THIS COURT




          COMES NOW, CLYDE HENRY CRUMP, TDCJ No. 1643987, MOVANT, PRO-SE, in the
above numbered and styled cause of action and request that this Court GRANT his
REQUEST FOR OUT OF TIME STAY OF MANDATE TO FILE A WRIT OF CERTIORARI IN THE
UNITED STATES SUPREME COURT AND/OR A MOTION FOR REHEARING EN THIS COURT,
pursuant to rule 69.4 (TRAP), and the rules governing Writ of Certiorari in the
United States Supreme Court. Movant, will show the following:


                                             I.

      After a 2010 conviction in cause no. 1119150, the Trial Court appointed
Counsel Sharon E. Slopis to represent Movant on direct appeal. Counsel Slopis
filed the direct appeal, which was denied on August 23, 201.1,
No.   14-10-437-CR.

        Appointed Counsel Sharon E. Slopis, then filed a timely Petition for
Discretion Review with this Court (Movant does not know the filing date nor the
number of this Petition for Discretionary review).
        However, after contacting Counsel Slopis in October 2015, Movant learned
that the Petition for Discretionary Review was denied by this Court on January
25,   2012.



                                             II.

       After consulting with offender Marlin Webb #541397, in the Eastham Unit
Law libaray, Movant was advised to contact Counsel Slopis and the Clerk of this
Court to inquire into the status of his Petition for Discretionary Reviev. Upon
this advice Movant did in fact, write Counsel Slopis and the Clerk of this
Court a letter inquiring into the status of his Petition for Discretionary
Review.

                                          Pg 1 of 4
        Ira response, Counsel Slopis informed Movant (by letter) that his Petition
 for Disc5reti.on.ary had been denied by this Court on January 25 2012.
       However, the letter that. Counsel Slopis sent to Movant was/is BACEDATEED
 to February 1.0, 2012 and INCORRECTLY addressed to the TDCJ Telford Unit in New
 Boston,   Texas.

       With the backdated letter, Counsel Slopis informed Movant that, ("he had
 one step left", to file a request with this Court asking that a. stay of mandate
 be issued so that he could file a writ of certiorari to the United States
 Supreme Court.)


                                       III.

       Counsel Slopis erroneously mailed Movant notice of this Court's January
25, 2012 decision, denying his Petition for Discretionary Review on February 10,
2012 to the TDCJ Telford Unit 3899 State Hwy- 98, New Boston,, Tx 75570.
      While Movant was infact assigned to the TDCJ Telford Unit from July 2010
until December 2010, Movant was no longer assigned to the TDCJ Telford Unit in
February 2012, due to a administrative unit transfer in December 2010.
      In December 2010, Movant received an administrative unit transfer to the
TDCJ Michaels Unit 2664 FM 2054 Tennessee Colony, Texas 75886. See Exhibit A
      Movant remained on the TDCJ Michaels Unit from. December 2010 until
November 2014 when be was administratively transferred to the TDCJ Eastham Unit
2665 Prison Road 1 Lovelady, Texas 75851 where he remains house to date.
      THUS, Movant was not assigned to the Telford Unit on February 10, 2012 to
receive the letter Counsel Slopis sent informing him of this Court's January
25, 2012 decision denying his Petition for Discretionary Review and informing
him of his next available option(s).
      FURTHERMORE, TDCJ Telform Unit mailroom (TDCJ EMPLOYEES) did not forward
Movant the February 10, 2012 letter from Counsel Slopis informing him of this
Court's January 25, 2012 decision denying his Petition Discretionary Review and
his next available option(s).


                                       IV.

      Pursuant to Rule 69.4-(TRAP), Movant had fifteen (15) days inwhich, to
file a Motion for Rehearing with this Court, after it's January 25, 2012
decision denying his Petition for Discretionary Review. Movant, would not have
knowingly waived any of his procedural rights. Had Movant, been timely notified
                                   Pg 2 of 4
  of this Court's decision, he would have elected to file the nation, for
 rehearing.

       Moweover, if timely notified Movant would would have Requested a Stay of
 Mandate, allowing him ninety (90) days to file aWrit of Certiorari in the
 United Spates Supreme Court. Movant would not have knowingly waived this
 procedural right.



                                          V.

       Movant dees not know who is responsible for failing to provide timely
 notice to. him, of this Court's January 25, 2012 decision derxying his Petition
 for Discretionary Review and informing him of his next options) - Counsel
 Slopis for mailing the notice to the erroneous address or th,e TDCJ Telford Unit,
 mailroom (TDCJ EMPLOYEES) for failing to either forward, the letter (notice) to
 Movant or returning the letter to Counsel Slopis - at any rate Movant did not
 received notice of this Courts decision denying his Petition for Discretional
 Review until October 19, 2015 and is now forced to make this request. See
 Exhibit. B   & C.




                                          VI.

                                        PRAYER

       Movant, PRAYS that this Court GRANT this REQUEST FOR OUT OF TIME STAY OF
MANDATE TO FILE AWRIT OF CERTIORARI IN THE UNITED STATES SUPREME COURT AND/OS
AMOTION FOR REHEARING IN THIS COURT for the reasons set forth above, namely
that Movant did not receive timely notice of this Court's January 25, 2012
decision denying his Petition for Discretionary Review and instructions from
his Court Appointed Counsel Sharon E. Slopis. Movant Prays for all other relief
that this Court deems just and necessary in the interest of justice.

                                        VTT.

                            CERTIFICATE OF SERVICE
      Movant, declares that service has been completed by placing the above and
foregoing REQUEST FOR OUT OF TIME STAY OF MANDATE TO FILE A WEIT OF CERTIORARI
IN THE UNITED STATES SUPREME COURT AND/OR A MOTION FOR REHEARING IN THIS COURT
in the United States institutional mailbox located in the North hallway of the


                                  Pg.   3 of 4
 East.h.m nit .«„»..„ to the Cl„k of the Court of Crl»,„. , . ,
 U30S *iitlll. T_ 7sm and to ,he B„ris           Mitrtc • -» » P.O, »«
 H„USto„, Iexas ,7210.4651 „„ tM. &M_ day of _asfctfc£L_ClMt '£ »~
                                                    Clyde tferrry" Crump #1673987"
                                                    Movant Pr0-Se


                                     vm.

                             UNSWORN DECLARATION
      T, CLYDE HENRY CRUMP, TDCJ No. 1643987, Movant, Pro-se
incarcerated at the TDCi Ea.th™ tt •«. ,                          S preseT,tl?
n.„-it -r •                            ^ovelday, Texas declares under tbe
penalty o* perjury that, according to my belief and knowledge the fore.o
facts set out above in my REQUEST FOR OUT OF TIME STAY OF MANDATE
TO FILE Aon OF CERTIORARI IN THE UNITED STATES SUPREME COURT AND/OR
AMOTION FOR REHEARING IN THIS COURT are true and correct, ^xas Civ
Pratices a,d Remedies Code Chapter 132.001-003. Executed on *his iw day
of J-2c£«2iS&C     2015.                                                 -—     y



                                                   Clyde Henry Crump #1643987"
                                                   Movant Pro-Se
                                                   Eastham Un i t
                                                   2665 Prison Road 1
                                                   Lovelady, Texas 75851




                                Pg 4 of 4
                               No.
                        PETITION FOR"dISCRETIONARY REVIEW

CLYDE HEURY CRUMP,                                 6      IN THE COURT   0F CRIMINAL
TDCJ No. 1643987                                   §
            MOVANT, PRO-SE                         §                APPI^AIS
                                                   §
                                                   §               AUSTIN, TEXAS


                                   COURT'S ORDER




      CAME TO BE CONSIDERED on this the                   day of         __           , 20   ,
Movant's REQUEST FOR ODT OF TIME STAY OF MANDATE TO FILE A WRIT OF CERTIORARI
IN THE UlSITED STATES SUPREME COURT AND/OR A MOTION FOR REHEARING IN THIS COURT
and it is the ORDER of this COURT that said request be GRANTED                 /   DENIED.




COMMENTSi




                                - J.*i.?l^JL jU. J. ISO
  HOUSTON,   COUNTY
  LOVELADY?, TEXAS


                                     AFFIDAVIT




 I, CLYDE HENRY CRUMP, TDCJ #1643987, Affiant, Pro-Se, the u.^^^ authorlty
 personal ly appeared while presently housed at the TDCJ Eastern Unit without any
 premises cf gifts or coercions of threats and. violence depoSes and statGS the
 following:



 I am the one and the same litigant in the attached and foregoing REQUEST FOR
 ODT OF TIKE STAY OF MANDATE TO FILE A WRIT OF CERTIORARI IN THE UNITED STATES
 SUPREME COURT AND/OR A MOTION FOR REHEARING IN THIS COURT;

 Ihave not, and would not, intelligently, knowingly and voluntarily waive any
 procedural rights or options provided to me by the laws of the State of Texas
 or the United States of America, in the appeal of this capital murder
 conviction and life without parole sentencej

 I did not receive notification of this Court's January 25, 2012 decision,
 denying my Petition for Discretionary review until October 19, 2015, and Ionly
received said notice then, because I received advice from offender Marlin Webb
541397 while in the Eastham Unit Law Library suggesting that I contact Counsel
Slopis and the Clerk of this Court and inquire into the. status of my Petition
for Discretionary Review;


I was not assigned to the Telford Unit in February 2012 to received the
erroneously addressed letter from Counsel Slopis notifying me of this Court's
January 25, 2012 decision denying my Petition for Discretionary Review and what
my remaining legal options were;


Telford Unit mailroom (TDCJ EMPLOYEES) did not forward to me at the TDCJ
Michaels Unit, Counsel Slopis' letter informing me of this Court's January 25,
2012 decision denying my Petition for Discretionary Review;

I did not receive notification from the Clerk of this Court notifying me of
this Court's January 25, 2012 decision denying my Petition for Discretionary
Review:




                                   Pg 1 of 2
Had Affiant received timely notice of this Court's January 2S, 2012 decision
denying m^ Petition for Discretionary Review and counsel Sloj>is» advice that I
had "one step left, to request a stay of mandate to file a w^it of certiorari
in the United States Supreme Court, then I would have done exactly that in a
timely manner. Just as I am now requesting to do so.



Affiant says further not.




                                                         Clyde HenTy~Crurop-#l'64l987 ~
                                                         Affiant Px-o-Se


                                CERTIFICATE OF SERVICE

          Movant, declares that service has been completed by placing the above and
foregoing AFFIDAVIT in the United States institutional mailbox, located in the
North hallway of the Eastham Unit addressed to the Clerk of the Court of
Criminal Appeals P.O. Box 12308 Austin, Texas 78711 and to the Harris County
District.     Clerk P.O. Pox 4651 Houston, Texas 77210-4651 on fhis jC?Jrc/ day of
October 2015.




                                                         Clyde Henxy Crump #1643987
                                                         Affiant Pxo-Se


                                 UNSWORN DECLARATION

          I, CLYDE HENRY CRUMP, TDCJ No. 1643987, Movant, Pro-Se, being presentl.y
incarcerated at. the TDCj Eastham Unit, Loveldey, Texas declares under the
penalty of perjury that, according to my belief and knowledge the foregoing
facts set out above in my AFFIDAVIT are true and correct. Terras Civil Pratices
and Remedies Code Chapter 132.001-003. Executed on this           ^3rJ     day of
October 2015.



                                                             
                                                                     %.c?
                                                         Clyde 4tenry Crump #1643987
                                                         Affiant Pro-Se
                                                         Eastham Unit
                                                         2665 Prison Road 1
                                                         Lovelady,   Texas 75851




                                       Pp 2of   2
 of   2
*   V



                            TEXAS EDUCATION AGENCY
                            1701 North Congress Ave. • Austin, Texas 78701-1494 • FAX: 512/305-9493V http://www.tea.state.tx.us/ged




                                               ^x//^xr A
                                                                                                    H
                                                                                                                           Friday, May. 25, 2012




    CLYDE H CRUMP
    2664 FM 2054 ATTN EDUC DEPT
    TENNESSEE COLONY, TX 75886

    In order to receive a Texas certificate of high school equivalency, you need to take further action.' Please note thefollowing
    regarding scores that are on file for you at the Texas Education Agency:                            . . -      .

    PASSING SCORE REQUIREMENTS: You must make a total score ofat least 2250 (450 average) with no score less than
    410.


    RETESTIMG: We strongly recommend that you prepare for the tests by studying at an adult education.program or with a
    certified teacher. When you are prepared, your teacher will give you a retest letter to take to the GED Testing Center. Unless
    you have a retest letter, you must wait six months before retesting.

    INCOMPLETE SCORES: This score report reflects all of your GED Test scores which are currentlyon file in our automated
    database, but it may not reflect your complete test history. The following may apply: (1) ifyou have not taken allfive tests, you
    need to make arrangements to complete the tests at a local GED testing center; or (2) if you tested beforeat another Texas
    center let the center know that you have completed additional tests.

    COMBINATION OF LANGUAGE VERSIONS: In order to receive a certificate, you must successfully completeall five GED
    Tests in one language. English and Spanish language editions of the tests cannot be combined.


                              -

                                               For Test Center Use Only - Test Form History

     English
           Language Arts,            Social Studies                   Science                 Language Arts,                Mathematics
              Writing                                                                              Reading
            5/24/2012 IG              5/24/2012 IG                 5/24/2012 IG                5/24/2012 IG                 5/24/2012 IG
              lMYY?3ILN7:vY°Ur
              XXXXX4643.       GERtake
                         You must   IeSiSC?r«S
                                       this letterT!Hed   bVUewhere
                                                  to the center f°llowin9
                                                                      you File
                                                                          planIdentification Number:
                                                                               to complete the testor retest
              Failure to use your File Identification Number may result in incomplete GED test results. DO NOT
              LOSE THIS LETTER.


                                          OFFICIAL REPORT OF TEST RESULTS
                                  TESTS OF GENERAL EDUCATIONAL DEVELOPMENT

Name: CLYDE H CRUMP                                                                                      Date of Birth: 6/7/1984
Testing Center: MICHAEL                                                                                    File ID: XXXXX4643


                                            I. HIGHEST TEST SCORE REPORT

I. The following GED Test scores are your highest scores:

                       TEST                    TEST DATE             FORM       LANGUAGE.       SCORE            us%
      Lanquaqe Arts, Writinq                    5/24/2012             IG         Enqlish;.        510            54    .
      Social Studies                            5/24/2012             IG         Enalish •        380            12
      Science                                   5/24/2012             IG         Enqlish          440            27
      Lanquaqe Arts, Readinq                    5/24/2012             IG         Enqlish          520            58
      Mathematics                               5/24/2012             IG         Enqlish        '' 400           16
                                                                            Total Score:          2250
                                                                            Averaqe Score:       450^0


                                        II. MOST RECENT TEST SCORE REPORT

II. The following GED Test scores are your most recent scores:

                       TEST                   TEST DATE              FORM       LANGUAGE        SCORE           US%
      Lanquaqe Arts, Writinq                    5/24/2012             IG         Enqlish          510            54
      Social Studies                            5/24/2012             IG         Enqlish          380            12
      Science                                   5/24/2012             IG         Enqlish          440            27
      Lanquaqe Arts, Readinq                    5/24/2012             IG         Enqlish          520            58
      Mathematics                               5/24/2012        .    IG    '    English          400            16


You need to retest/complete the following GED Tests, and make a total score of 2250:
Social Studies; Mathematics

(See reverse side for information about Passing Score Requirements, Retesting, and Incomplete Scores).

GED Unit: GED@tea.state.tx.us
SHAISONE. SLOPIS, ATTORNEY AT LAW                   p.o box moms    Houston, tx, 77098   cnssawm

                                     \February 10,.•2012



Mr. Clyde Henry Crump
T.D.C. #01643987
vTelford Unit .
3899 State HwyT 98
New Boston, Tx. 75570




Dear Mr. Crump;

I regret to inform you that the Court of Criminal Appeals refused your Petition for
Discretionary Review on January 25, 2012.

You still have one more step to take if you wish to take it.

You may move to stay issuance of the mandate for 90 days, and file a Writ of Certiorari to
the United States' Supreme Court.

You may either file the Writ yourself, or hire an attorney to file it for you, as the court will
not appoint counsel at this stage of the proceedings.

I regret that we were unable to win your appeal, and I wish you good luck.



                                                    Very truly yours,



                                                    Sharon E. Slopis
SHARON E. SLOPIS, ATTORNEY AT LAW           p.obox980803   Houston, tx, 77098   cHSsawm

                               "October 12, 2015



Mr. Clyde Henry Crump
T.D.C. #01643987
Eastham Unit 0-2-6 Top
2665 Prison Rd. #1
Love Lady, Tx 75851




Dear Mr. Crump;

Enclosed is the last letter I sent to you, regarding your PDR. There is no state
response. I hope this helps.



                                           Very truly yours,




                                           Sharon E. Slopis,
                                           Attornev at Law